Citation Nr: 1130126	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  09-26 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for fibromyalgia, manifested by headaches, fatigue, sleep disturbances, and musculoskeletal pain, to include as due to an undiagnosed illness.

2.  Entitlement to a disability rating in excess of 10 percent for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1988 to June 1994, to include service in the Southwest Asia Theater of operations during the Gulf War.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in July 2008 and December 2008 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In March 2011, the Veteran testified before the undersigned Veterans Law Judge during a Board hearing held at the Central Office located in Washington, D.C.  A transcript of that hearing has been associated with the claims file.  

By way of brief history, the Veteran originally filed claims in September 2007 and March 2008 for service connection for headaches, a right leg disorder, and bilateral shin splints.  However, the medical and lay evidence of record reflects that the symptomatology associated with these claimed disorders are part and parcel of her claimed fibromyalgia disorder.  Thus, the Veteran's claim for service connection has been recharacterized as reflected on the preceeding page.  

The issue of an increased rating for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia theater of operations.

2.  The evidence of record indicates that the Veteran has a qualifying chronic disability, diagnosed as fibromyalgia, that is etiologically related to her military service.


CONCLUSION OF LAW

The criteria for service connection for fibromyalgia, manifested by headaches, fatigue, sleep disturbances, and musculoskeletal pain, to include as due to an undiagnosed illness, have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.317 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCCA) or other law should be undertaken.  However, given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable result or be of assistance to this inquiry.  

In the decision below, the Board grants the claim of service connection for fibromyalgia.  The RO will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Legal Criteria for Service Connection

Service connection means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.

In order to prevail on the issue of service connection for any particular disability, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).  A disorder may also be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain "chronic" diseases, such as arthritis, may also be established based on a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Because the Veteran served in the Southwest Asia theater of operations during the Persian Gulf War, service connection may also be established under 38 C.F.R. § 3.317.  Under that section, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011.  See 70 Fed. Reg. 75669, 75672 (Dec. 18, 2006) (codified at 38 C.F.R. § 3.317(a)(1)).

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities:  (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8- 9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).

A medically unexplained chronic multi symptom illness is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome, as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multi symptom illness.

A "medically unexplained chronic multi symptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

There are currently no diagnosed illnesses that have been determined by the Secretary to warrant a presumption of service connection under 38 C.F.R. § 3.317(a)(2)(C).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi symptom illness include, but are not limited to, the following:  (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).  For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be more persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 49.

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the rating period on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218, F.3d 1378, 1380- 81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the instant claim.

Fibromyalgia

Here, the Veteran essentially claims that her currently diagnosed fibromyalgia disorder is related to her military service.  According to the Veteran, she experienced shin splints, headaches, and multiple joints pain during her military service, especially following her service in Saudi Arabia.  She contends that her symptoms continued following her separation from the military and that she now experiences a variety of symptoms that are all related to her military service.  Having reviewed the evidence of record, and resolving all doubt in the Veteran's favor, the Board finds that service connection is warranted for the claimed disorder.  Accordingly, the appeal must be granted. 

The Veteran's service personnel records reflect her service in the United States Army from November 1988 until June 1994.  Her DD 214 shows that she was awarded the Kuwait Liberation medal for her service in Saudi Arabia.  In August 2010, the RO noted that the Veteran served in the Southwest Asia theater of operations between October 1990 and April 1991.  Thus, her service in this area has been conceded.  

The Veteran's service treatment records have been reviewed and associated with the claims file.  In August 1989 she reported having left shin pain after running; following a clinical examination she was diagnosed with a possible stress fracture.  A November 1989 service treatment documents her report of shin splints for approximately three months, after she was essentially diagnosed with possible shin splints.  The August 1995 separation report of medical examination reflects that the clinical examination of the upper and lower extremities, neurologic, and endocrine systems were generally normal.  On the associated August 1995 separation report of medical history, the Veteran denied having swollen or painful joints, frequent or severe headaches, cramps in her legs, or stomach, liver, or intestinal trouble.  

The first evidence of a fibromyalgia diagnosis is reflected in a September 2008 private assessment report.  During the September 2008 private assessment, the Veteran reported having joint pain and swelling; she reported experiencing arthralgia and myalgia in her knees, hips, spine, hands, feet, neck, and shoulders.  Associated symptoms were noted to include stiffness, fatigue, sleep loss, numbness, and paresthesias.   Following the clinical examination, the impression was pain in joint, multiple sites, and unspecified myalgia and myositis.  The examiner determined that the working diagnosis was fibromyalgia.  Clinical findings were noted to include diffuse arthralgia, myalgias, multiple tender points, loss of sleep, increased symptoms with activity, and constitutional symptoms.

Additional VA and private medical evidence show a continued diagnosis of fibromyalgia.  During a September 2009 VA psychology consultation, the Veteran reported that she was diagnosed with fibromyalgia; she essentially described experiencing flu like symptoms, pain, headaches, dizziness, and nausea.  An October 2009 VA medical record includes her report of having pain in her left shoulder, chest, and knee, numbness in her bilateral hands, nausea, difficulty sleeping, and headaches.  A December 2009 private medical record shows that she was diagnosed and treated for migraine headaches.  Overall, the VA medical records show that the Veteran was prescribed medication to treat her symptomatology, to include the use of pain medications. 

The Veteran underwent a VA fibromyalgia examination in September 2010, at which time her claims file was reviewed.  The Veteran reported that she began to experience diffuse pain in several muscles and joints in 1994 after returning from the Gulf War.  According to the Veteran, her symptoms progressively worsened, and she was eventually diagnosed with fibromyalgia by a private doctor in 2006.  At the time of the examination, her symptoms included the following:  chronic body pain with muscle aches; frontal headaches; frequent nausea; trigger points; unexplained fatigue; sleep disturbance; paresthesias; constipation; abdominal bloating; depression; anxiety; difficulty concentrating; and musculoskeletal symptoms.  The examiner noted that the Veteran had been treated for her condition for approximately four years through the use of medication, to include pain medication and muscle relaxers.  The Veteran's musculoskeletal symptoms were noted to include widespread musculoskeletal pain, stiffness, muscle weakness, achiness, myalgia, arthralgia, and decreased exercise tolerance.  These symptoms were noted to occur in her neck, back, chest, and bilateral upper and lower extremities.  Additionally, the examiner noted that the Veteran's VA records, spanning from November 2007 to September 2010, reflect her history of fibromyalgia and her reported symptomatology consisting of the following:  chronic pain; numbness in her bilateral upper and lower extremities; nausea; headaches; abdominal pain; fatigue; and sleep disturbances.  In so doing, the examiner noted that the Veteran was diagnosed by a VA examiner in September 2010 with fibromyalgia, chronic daily headaches, and diffuse body pains.  

Following a clinical examination, the examiner continued the Veteran's previous diagnosis of fibromyalgia.  Problems associated with this diagnosis were listed as Gulf War sequelae.  The symptoms associated with the diagnosis were listed as chronic neck/back pain, chronic bilateral knee pain; chronic burping/nausea/heartburn; fatigue; and irregular menses.

During the March 2011 Travel Board hearing, the Veteran provided testimony as to onset and manifestations of her fibromyalgia.  She essentially testified that she experienced diffuse body pain, to include pain in her bilateral legs, headaches, dizziness, and nausea.  While the Veteran attempted to differentiate the location and nature of the pain, she essentially reported that she was unsure of what was going on with her body.  The Veteran testified that she felt poorly and that the severity of her symptoms varied from day to day.  

In light of the foregoing, the Board finds that service connection is warranted for fibromyalgia under the provisions of 38 C.F.R. § 3.317 for a qualifying chronic illness due to her service in Saudi Arabia.  As reflected above, the Veteran served in the Southwest Asia theater of operations from October 1990 to April 1991.  Additionally, her private medical records show that she was diagnosed with fibromyalgia in September 2008.  The Veteran's competent lay statements and the medical evidence of record reflects that her symptoms have been generally manifested by headaches, musculoskeletal pain and symptomatology, dizziness, nausea, fatigue, and sleep disturbances.  In this regard, as noted above, the September 2010 VA examiner noted that the Veteran has been prescribed and is taking pain medication and muscle relaxers to control her symptoms of fibromyalgia.  Thus, based on these findings, the Board is satisfied that the Veteran's fibromyalgia has been manifested to the degree contemplated by the applicable regulations, which would warrant a grant of service connection.

The Board finds probative the September 2010 VA examination report.  Following her examination of the Veteran and review of the claims file, the examiner confirmed the Veteran's previous diagnosis of fibromyalgia and noted her symptomatology as described above.  Additionally, the examiner essentially concluded that the Veteran's symptomatology was related to Gulf war sequelae.  The Board finds the September 2010 VA examiner's determination and conclusion to be highly probative as they are definitive and based upon a clinical assessment of the Veteran and complete review of the Veteran's claim file.  Accordingly, the opinion is found to carry significant probative weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Essentially, the September 2010 VA examiner's opinion supports the conclusion that service connection is warranted for fibromyalgia as a qualifying chronic disability as defined by 38 C.F.R. § 3.317. 

In reaching the above determination, the Board again highlights that the Veteran originally filed separate claims for service connection for headaches, a right leg disorder, and bilateral shin splints.  Here, the Board recognizes that her service treatment records show that she was treated for bilateral shin splints and her private medical records show treatment for headaches.  However, the Veteran essentially testified during the March 2011 Travel Board hearing, and the medical evidence indicates that the symptoms associated with the claimed headaches, right leg disorder, and bilateral shin splints are part and parcel of her fibromyalgia symptomatology.  Indeed, there is no medical evidence of record that shows that Veteran has currently diagnosed right leg or bilateral shin splints disorders.  While she has been diagnosed with headaches, the preponderance of the evidence shows that her headache symptomatology is associated with her now service-connected fibromyalgia.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (holding, "when it is not possible to separate the effects of the service-connected condition and the non-service-connected condition VA regulations at 38 C.F.R. § 3.102, which require that reasonable doubt on any issue be resolved in the appellant's favor, clearly dictate that such signs and symptoms be attributed to the service- connected condition.").

Therefore, resolving the benefit of the doubt in favor of the Veteran, the Board finds that the Veteran has a qualifying chronic disability, fibromyalgia, shown to be related to his period of military service.  The criteria for service connection  are met and service connection is granted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for fibromyalgia, manifested by headaches, fatigue, sleep disturbances, and musculoskeletal pain is granted, subject to the laws and regulations governing monetary awards.


REMAND

Unfortunately, a remand is required with respect to the Veteran's remaining claim.  
Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim for increased rating for her back disability, so that she is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A; 38 C.F.R. § 3.159(c).

Having reviewed the medical evidence currently of record, it does not appear that all of the VA medical records relevant to the Veteran's increased rating claim have been associated with the claims file.  Specifically, during the March 2011 Travel Board hearing, the Veteran testified that she received treatment for her low back disorder at the VA medical facility located in Tampa, Florida as recently as January or February of 2011.  Currently, the claims file only includes VA treatment records date up until January 2010.  Thus, it appears there are outstanding records relevant to the Veteran's claim that are not of record.  Such records would likely prove beneficial in deciding the Veteran's claim.  As such, on remand, the RO/AMC shall contact 

Moreover, the Board finds that the medical evidence is void of contemporaneous assessments of the severity of the Veteran's low back disability.  In this regard, the claims file reflects that the Veteran was last afforded a VA spine examination in June 2008.  In light of the outstanding medical records and the age of the aforementioned VA examination, the Board also finds that after associating his VA and private medical treatment records with the claims folder, the Veteran must be afforded contemporaneous VA examinations to assess the current severity of her low back disability.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).


Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall obtain the Veteran's treatment records from the VA facility located in Tampa, Florida dated from January 2010 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).      

2.  After obtaining any additional records to the extent possible, the Veteran must be afforded an examination regarding her low back claim.  The claims folder should be made available to the examiner for review before the examination; the examiner must indicate that the claims folder was reviewed.  

The examiner must evaluate the current nature and severity of the Veteran's low back disability.  It is imperative that the examiner comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion.  Such comments should include whether there is additional limitation of motion following repetitive testing due to pain, weakness, fatigability, etc.

A complete rationale for any opinion expressed on this examination must be provided.  If the examiner is unable to render an opinion with respect to the claim, he or she must so indicate and explain why an opinion cannot be reached.

3.  The RO/AMC will then readjudicate the Veteran's low back claim.  If the benefits sought on appeal remain denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.  Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedures.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


